COX, J.
Action for damages for an injury resulting to plaintiff from a collision of defendant’s street car with an iron electric tower in the center of the square in the city of Springfield. As a result of this collision plaintiff alleges that she was thrown from her seat and was seriously injured, having received a serious blow in the back, another in the region of the abdomen, another in the region of the lower end of the spine, as a result of which she had become impaired in health, her nervous system was shocked, and she had become an invalid and would remain so during her life. Trial by jury and verdict for plaintiff for fifteen hundred dollars, and defendant has appealed.
*432This is a companion case to the case of Wolven v. Springfield Traction Co., 143 Mo. App. 643, and after the trial of the Wolyen case the attorneys in this case filed a stipulation that this case should abide the decision in the Wolven case which had been appealed and if the judgment in that case should be affirmed, then the only question that should be tried in this case would be the question of damages. The Wolven case was affirmed, and thereafter this case was called for trial, and at the trial this stipulation and also the mandate of the Court of Appeals showing the affirmance of the judgment in the Wolven case were offered in evidence over defendant’s objection, and this is now assigned as error. It is contended that the reading of this stipulation and the mandate to the jury were prejudicial to defendant. We are unable to see how this could be so for defendant had already agreed that if the Wolyen case was affirmed it would concede its liability in this case, and would try only the question of damages. Neither the stipulation nor the mandate read to the jury showed the amount of the judgment in the Wolven ease, and! it could not, therefore, prejudice the jury against the defendant on the question of the amount of damages which it should be required to pay the plaintiff in this case.
Dr. Ruyle had testified on behalf of plaintiff, and was asked the following question: “Doctor, a.person thrown out of a seat in a street car with some force and violence, alighting on the lower end of the spine and striking that, or the buttocks against the floor of the car — A woman, a female person — what would be the effect upon a person so thrown out of the seat?” Objection was made to this question upon the ground that it assumes and places witness in both the roles of physician in waiting and expert at the same time, and because. the question is not- based upon the facts proved, the basis is not sufficiently broad upon which to predi*433cate an opinion. There is nothing in this question to show that to answer it the physician would he required to base this answer upon information secured while attending the patient and to commingle that with his judgment as an expert. Neither is the objection that it was not based upon the facts proven well taken for the plaintiff had previously testified that she had' been thrown from the seat as indicated by the question. The latter part of the objection that the basis is not sufficiently broad upon which to predicate an opinion is not well taken. The plaintiff had described the manner of her fall, and had also stated that she had been in good health prior to the time of the injury; that she had suffered constantly since the injury and had been unable to defecate properly, being compelled to remove the fecal matter mechanically, and in answering the question, the. doctor had stated that if the blows were severe they might produce concussion of the brain, a shake-up of the nervous system, possible paralysis of the lower parts, and might cause paralysis of the rectum and paralyze the sphincter muscle so as to destroy the .power to expel the fecal matter. We see no objection to the question or its answer. A physician may testify as to the probable results of a described injury, or may detail the causes which might produce certain described conditions. [Holloway v. Kansas City, 184 Mo. 19, 39, 82, S. W. 89.]
Contention is also made by appellant that witnesses for plaintiff were allowed to detail her conversations and conduct long after the injury, and under circumstances which show that they could not have been part of the res gestae, or the natural expressions resulting from pain. A careful reading of the testimony fails to show that any testimony of this character was admitted over defendant’s objection; hence, there conld be no error in this respect.
*434Doctor Smith had testified as a witness on behalf of defendant, and on cross-examination, plaintiff’s counsel was permitted to ask him if he had not occupied a similar relation to the Central Coal and Coke Company at Macon, Missouri, that he now occupied to the defendant, and' defendant assigns the admission .of this testimony on cross-examination as error. For the purpose of affecting the credibility of a witness it is always competent to show the feeling of the witness for or against a party litigant and his bias or prejudice if such there be. [State v. Darling, 202 Mo. 150, 100 S. W. 631; Czezewzka v. Railway, 121 Mo. 201, 25 S. W. 911; State v. Pruett, 144 Mo. 92, 45 S. W. 1114.] In this case the testimony of Dr. Smith was to some extent in conflict with that of Dr. Ruyle, who had testified on behalf of plaintiff, and we can see no reason why on cross-examination it was not permissible to show that Dr. Smith had been, for a long time, sustaining to other corporations or parties a relation similar to the relation he now sustains to defendant; especially should this be true where, as in this case, there is some conflict in the testimony of expert witnesses whose testimony is largely an expression of opinion, for it is common knowledge that any person is liable to be affected —often unconsciously — in his judgment by his personal interest, and the relation which he may sustain to the parties, and the fact that he may haye sustained a similar relation to other parties and the time of its duration may yery properly be considered for the same reason.
Contention is also made that the court erred in refusing certain instructions asked by the defendant. These instructions were for the purpose of withdrawing from the jury the consideration of the testimony elicited from Dr. Smith on cross-examination as to his former employment by another corporation, but what we have said in relation to the admission of that testimony disposes of the objection to these instructions.
*435It. is finally contended that the damages assessed are excessive. We have gone carefully over the testimony with a view of ascertaining whether there is any force in this position. The evidence on the part of plaintiff shows that she was severely injured; that she had been in good health previous to the accident, and had had no trouble in digesting her food or in the movement of her bowels; that she had done her own house work, and was generally in good health; that since the accident she had constantly suffered pain, and as a result of the injury to the stomach she was unable to properly digest food, and by reason of the injury to the lower end of the spine, resulting in paralysis of the rectum, the fecal matter had since been required to be removed mechanically; that she had suffered pain constantly from the time of the injury and was still suffering; was nervous, and the evidence would also warrant the jury in finding that this condition was likely to continue indefinitely, and if the jury believed this testimony, we cannot say that the amount of the verdict — fifteen hundred dollars — was excessive. The judgment will be affirmed.
All concur.